Name: 2013/556/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the Body of European Regulators for Electronic Communications for the financial year 2011
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  communications;  EU finance
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/165 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the Body of European Regulators for Electronic Communications for the financial year 2011 (2013/556/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Body of European Regulators for Electronic Communications for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the Body of European Regulators for Electronic Communications for the financial year 2011, together with the Bodys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 1211/2009 of the European Parliament and of the Council of 25 November 2009 establishing the Body of European Regulators for Electronic Communications (BEREC) and the Office (4), and in particular Article 13 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0066/2013), 1. Grants the Administrative Manager of the Body of European Regulators for Electronic Communications discharge in respect of the implementation of the Bodys budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Administrative Manager of the Body of European Regulators for Electronic Communications, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 8. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 337, 18.12.2009, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the Body of European Regulators for Electronic Communications for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Body of European Regulators for Electronic Communications for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the Body of European Regulators for Electronic Communications for the financial year 2011, together with the Bodys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 1211/2009 of the European Parliament and of the Council of 25 November 2009 establishing the Body of European Regulators for Electronic Communications (BEREC) and the Office (4), and in particular Article 13 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0066/2013), A. whereas the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts of the Body of European Regulators for Electronic Communications (the Body) for the financial year 2011 are reliable and that the underlying transactions are legal and regular, B. whereas in compliance with Decision 2010/349/EU taken by common accord between the Representatives of the Governments of the Member States of 31 May 2010 on the location of the seat of the Office of the Body of European Regulators for Electronic Communications (BEREC) (6), the Office of BEREC (the Office) was located in Riga, Latvia; whereas the Office signed its seat agreement on 24 February 2011, became fully functional in the course of 2011 and was granted financial autonomy on 12 September 2011, C. whereas the overall budget of the Body for the financial year 2011, EUR 1 178 785,60, was entirely funded by a Union contribution (7), Budgetary and financial management 1. Recalls that the initial Union contribution to the Offices budget for 2011 was EUR 1 178 785,60; notes that this was the first year that the Office was financially autonomous; 2. Notes the Court of Auditors observation that the Offices 2011 budget, adopted by the Management Committee, disclosed appropriations only by Titles and Chapters and was not subdivided into articles and items and that that situation is, thus, at odds with the principle of specification; notes the Offices reply that its budget for 2012 is already subdivided into articles and items; 3. Observes from the Offices annual accounts that appropriations were committed at a rate of 63,4 %, while payments reached a level of 70,1 % of the total appropriations managed (or 44,5 % of available appropriations); Carryovers appropriations 4. Notes with concern that the Court of Auditors identified 21 cases, with a total value of EUR 94 120, where appropriations carried over to 2012 did not correspond to legal commitments and that those carryovers were, therefore, irregular; 5. Accepts the Offices explanation that the start-up phase made it difficult to correctly forecast carryforwards and that a closely monitored follow-up of the budget implementation is currently in place; notes the Offices comment that instructions were to be given at the end of 2012 and relevant information was to be collected from the units in order to decommit unused commitments; calls on the Office to report to the discharge authority whether that has been the case; Internal control standards 6. Draws the Offices attention to the Court of Auditors observation that the Office had not adopted and implemented all the internal control standards (ICS), notably, no central register of invoices and no register of exceptions was introduced; 7. Takes note of the Offices statement that the current implementation plan for ICS involves defining the implementation deadlines for different standards from November 2011 until January 2013; notes that the registration of invoices and the recording of exceptions have been implemented since 18 June 2012 with an impact on further registrations in 2012 and that the preparation of relevant administrative instructions has been in progress; calls on the Office to report to the discharge authority on the progress made on those matters; Recruitment procedures 8. Notes the Court of Auditors observation that there is a need to improve the transparency of recruitment procedures; notes the Offices reply that in June 2012, it updated its Guidelines for recruitment procedures in order to address the Courts findings; calls on the Office to follow up this issue and to report to the discharge authority on the actions taken; considers that some of the provisions of the Staff Regulations may present a considerable administrative burden; encourages, therefore, the Commission to allow for a certain degree of simplification under Article 110 of the Staff Regulations in regard to the agencies; 9. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its Resolution of 17 April 2013 (8) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 8. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 337, 18.12.2009, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 156, 23.6.2010, p. 12. (7) BEREC Office final annual accounts 2011, p. 29. (8) Texts adopted, P7_TA(2013)0134 (see page 374 of this Official Journal).